                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA ·
                                EASTERN DMSION
                                 No. 4:19-CV-157-D


DUONSHARPE,                                  )
                                             )
                            Plaintiff,       )
                                             )
                   v.                        )
                                )                                       ORDER
WINTERVILLE POLICE DEPARTMENT, )
et al.,                         )
                                )
                    Defendants. )


       On Thursday, July 9, 2020, at 10:00 a.m., the court will hear oral argument on defendants'

motion to dismiss [D.E. 15] in courtroom one of the Terry Sanford Federal Building, 310 New Bern

Avenue, Raleigh, North Carolina.

       SO ORDERED. This _1=._ day of July 2020.




                                                   iAtrns~~WRm
                                                   United States District Judge




           Case 4:19-cv-00157-D Document 25 Filed 07/02/20 Page 1 of 1
